DISMISS and Opinion Filed January 11, 2019




                                        S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01095-CV

                           IN THE INTEREST OF L.S., A CHILD

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-51075-2013

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                   Opinion by Justice Bridges
       Before the Court is appellant’s January 7, 2019 motion to dismiss. We grant the motion.

We dismiss this appeal.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

181095F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF L.S., A CHILD                  On Appeal from the 401st Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-01095-CV                                Trial Court Cause No. 401-51075-2013.
                                                   Opinion delivered by Justice Bridges,
                                                   Justices Brown and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       We ORDERED that appellee Christina Turner Cole recover her costs, if any, of this
appeal from Merle Eugene Schwalen.


Judgment entered January 11, 2019




                                             –2–